Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-21365-Civ-WILLIAMS/TORRES


   ST. LOUIS CONDOMINIUM
   ASSOCIATION, INC.,

          Plaintiff,

   v.

   ROCKHILL INSURANCE COMPANY,

          Defendant.

   ___________________________________________/

                      REPORT AND RECOMMENDATION
       ON PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND
       ON DEFENDANT’S COUNTERCLAIM FOR DECLARATORY JUDGMENT

          This matter is before the Court on St. Louis Condominium Association, Inc.’s

   (“Plaintiff”) motion for partial summary judgment as to liability for breach of

   contract against Rockhill Insurance Company (“Defendant”) and on Defendant’s

   counterclaim for declaratory judgment.       [D.E. 118].   Defendant responded to

   Plaintiff’s motion on January 4, 2019 [D.E. 133] to which Plaintiff replied on

   January 11, 2019.     [D.E. 145].   Therefore, Plaintiff’s motion is now ripe for

   disposition. After careful review of the motion, response, reply, relevant authority,

   and for the reasons discussed below, Plaintiff’s motion should be DENIED.1




   1      On January 28, 2019, the Honorable Kathleen Williams referred Plaintiff’s
   motion for summary judgment to the undersigned Magistrate Judge for disposition.
   [D.E. 158].

                                            1
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 2 of 14



                                    I. BACKGROUND

         Plaintiff filed this action on March 5, 2018 in Florida state court and

   Defendant removed it on April 6, 2018 based on diversity jurisdiction. This case is a

   property insurance coverage dispute pursuant to an insurance policy that

   Defendant issued to Plaintiff.    The policy relates to a property located at 800

   Claughton Island Drive, Miami, Florida 33131 for the period of December 31, 2016

   to December 31, 2017. The policy provided insurance coverage in the amount of

   twenty million dollars.

         On September 10, 2017, Hurricane Irma made landfall in South Florida and

   caused damage to the property with wind gusts of up 109 mph in Pembroke Pines,

   Florida. Plaintiff reported to Defendant on September 13, 2017 that the property

   suffered damages. Defendant conducted an inspection of the property one week

   later and re-inspected the property on January 31, 2018. Plaintiff then submitted a

   proof of loss form on February 13, 2018 and Defendant sought additional items to

   make a coverage determination on February 20, 2018. Because Defendant failed to

   pay for repairs to the property within the time allotted under the policy agreement

   and Florida law, Plaintiff concludes that Defendant is liable for breach of contract.

                      II. APPLICABLE PRINCIPLES AND LAW

         AThe court shall grant summary judgment if the movant shows that there is

   no genuine dispute as to any material fact and the movant is entitled to judgment

   as a matter of law. Fed. R. Civ. P. 56(a).




                                                2
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 3 of 14



         A party asserting that a fact cannot be or is genuinely disputed must
         support the assertion by: (A) citing to particular parts of materials in
         the record, including depositions, documents, electronically stored
         information, affidavits or declarations, stipulations (including those
         made for purposes of the motion only), admissions, interrogatory
         answers, or other materials; or (B) showing that materials cited do not
         establish the absence or presence of a genuine dispute, or that an
         adverse party cannot produce admissible evidence to support the fact.

   Fed. R. Civ. P. 56 (c)(1). AOn summary judgment the inferences to be drawn from

   the underlying facts must be viewed in the light most favorable to the party

   opposing the motion.@ Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

   U.S. 574, 597 (1986) (quoting another source).

          In opposing a motion for summary judgment, the nonmoving party may not

   rely solely on the pleadings, but must show by affidavits, depositions, answers to

   interrogatories, and admissions that specific facts exist demonstrating a genuine

   issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

   323B24 (1986). The existence of a mere “scintilla” of evidence in support of the

   nonmovant=s position is insufficient; there must be evidence on which the jury could

   reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 252 (1986). AA court need not permit a case to go to a jury . . . when the

   inferences that are drawn from the evidence, or upon which the non-movant relies,

   are >implausible.=@ Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 743 (11th Cir.

   1996) (citing Matsushita, 475 U.S. at 592B94)).

         At the summary judgment stage, the Court’s function is not to “weigh the

   evidence and determine the truth of the matter but to determine whether there is a

   genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,


                                            3
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 4 of 14



   the Court must decide which issues are material. A material fact is one that might

   affect the outcome of the case. See id. at 248 (AOnly disputes over facts that might

   affect the outcome of the suit under the governing law will properly preclude the

   entry of summary judgment. Factual disputes that are irrelevant or unnecessary

   will not be counted.@).   “Summary judgment will not lie if the dispute about a

   material fact is >genuine,= that is, if the evidence is such that a reasonable jury could

   return a verdict for the nonmoving party.” Id.

                                      III. ANALYSIS

         Plaintiff’s motion seeks partial summary judgment against Defendant as to

   liability on its breach of contract claim because Defendant failed to comply with the

   terms of the underlying policy agreement. That is, Plaintiff argues that Defendant

   is liable for the damages sustained due to Hurricane Irma and that there is no

   admissible evidence to conclude otherwise.            Plaintiff also maintains that

   Defendant’s counterclaim for declaratory judgment fails because there is no genuine

   issue of material fact that Defendant breached the policy agreement.            Instead,

   Plaintiff contends that the record evidence demonstrates that Plaintiff voluntarily

   provided reports, estimates, a proof of loss form2, and four opportunities for

   Defendant to inspect the property. Because there is no evidence that Defendant’s

   counterclaim has any merit, Plaintiff concludes that it is entitled to partial

   summary judgment.

   2      Plaintiff claims that it submitted a proof of loss form to Defendant on
   February 13, 2018 and that this established a loss within the terms of the policy
   agreement. Once Plaintiff established a loss within the terms of the policy, Plaintiff
   states that the burden was on Defendant to prove that the loss arose from a cause
   which was expected or to prove that the loss was not covered.

                                              4
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 5 of 14



         A.     Whether Plaintiff is Entitled to Partial Summary Judgment on
                its Breach of Contract Claim

         The first issue is whether Plaintiff is entitled to partial summary judgment

   for Defendant’s breach of the underlying policy agreement. Plaintiff argues that it

   is only required to prove its breach of contract claim by a preponderance of the

   evidence and that this constitutes three elements – (1) a contract, (2) a material

   breach, and (3) damages. Plaintiff contends that the first element is met because it

   is undisputed that Defendant issued a twenty-million-dollar commercial property

   insurance policy and that Plaintiff paid premiums on it for wind-related damages.

   Once Plaintiff provided notice that the condominium suffered damages, Plaintiff

   alleges that Defendant had a contractual and statutory duty to conduct a full and

   complete investigation to determine whether benefits were payable.

         Plaintiff argues, however, that Defendant breached the policy agreement

   when it failed to prepare an estimate or otherwise determine the value of Plaintiff’s

   insurance claim. Plaintiff alleges that Defendant breached the policy because –

   after Defendant determined that the hurricane claim was covered under the

   windstorm policy and fell above the deductible – Defendant was required under the

   loss payment provision of the policy to take one of four actions within thirty days:

         (1) Pay the value of lost or damaged property,
         (2) Pay the cost of repairing or replacing the lost or damaged property,
             subject to b. below,
         (3) Take all or any part of the property at an agreed or appraised
             value, or
         (4) Repair, rebuild, or replace the property with other property of like
             kind and quality, subject to b. below




                                             5
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 6 of 14



         We will determine the value of lost or damaged property, or the cost of
         its repair or replacement, in accordance with the applicable terms of
         the Valuation Condition in this Coverage Form or any applicable
         provision which amends or supersedes the Valuation Condition.
         ...
         We will give notice of our intentions within 30 days after we receive
         the sworn proof of loss.

   [D.E. 118] (emphasis added). Because Defendant failed to do any of the above,

   Plaintiff concludes that Defendant breached the policy agreement and should be

   liable for breach of contract.

         Plaintiff also alleges that Defendant violated Florida law because it requires

   Defendant to pay or deny Plaintiff’s claim within ninety days from the receipt of a

   claim pursuant to Fla. Stat. § 627.70131. The statute provides, in relevant part, the

   following:

         Within 90 days after an insurer receives notice of an initial, reopened,
         or supplemental property insurance claim from a policyholder, the
         insurer shall pay or deny such claim or a portion of the claim unless
         the failure to pay is caused by factors beyond the control of the insurer
         which reasonably prevent such payment. Any payment of an initial or
         supplemental claim or portion of such claim made 90 days after the
         insurer receives notice of the claim, or made more than 15 days after
         there are no longer factors beyond the control of the insurer which
         reasonably prevented such payment, whichever is later, bears interest
         at the rate set forth in s. 55.03. Interest begins to accrue from the date
         the insurer receives notice of the claim. The provisions of this
         subsection may not be waived, voided, or nullified by the terms of the
         insurance policy. If there is a right to prejudgment interest, the
         insured shall select whether to receive prejudgment interest or interest
         under this subsection. Interest is payable when the claim or portion of
         the claim is paid. Failure to comply with this subsection constitutes a
         violation of this code. However, failure to comply with this subsection
         does not form the sole basis for a private cause of action.

   Fla. Stat. § 627.70131. Plaintiff claims that – at the time of its motion for summary

   judgment – it had been one year and three months since Plaintiff notified


                                             6
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 7 of 14



   Defendant of its insurance claim. Yet, Plaintiff argues that Defendant has still

   failed to confirm or deny coverage and that this provides conclusive evidence that

   Defendant breached the policy agreement.3

         Defendant’s response is that Plaintiff violated the policy agreement in at

   least three ways.    First, Defendant alleges that Plaintiff refused Defendant’s

   request for an inspection and that this hindered its investigation of Plaintiff’s

   insurance claim.    Second, Defendant argues that Plaintiff failed to provide

   documents that Defendant requested in writing on February 20, 2018, including (1)

   the minutes of the meetings for Plaintiff’s board of directors, (2) the identity and

   date of the painting contractor who last painted the property, and (3) the records of

   prior maintenance and repairs for aluminum and sliding glass door unites.

   Defendant suggests that Plaintiff’s failure to provide these documents was

   inexcusable because Plaintiff was required to maintain these items under Florida

   law as the condominium’s official records. Third, Defendant contends that Plaintiff

   filed suit before complying with the the policy’s conditions and before Defendant

   had an opportunity to complete its investigation. For these reasons, Defendant

   concludes that it has been materially prejudiced and that Plaintiff’s failure to




   3      Plaintiff’s motion references Florida’s Administrative Code and Defendant
   assumed in its response that Plaintiff sought summary judgment on a violation of
   this statutory provision. However, Plaintiff clarified in its reply that it was not
   alleging a violation of the administrative code at this time. Plaintiff merely
   included the provision to show that it was incorporated into the policy agreement
   and that Defendant failed to comply with both a contractual and statutory duty.
   Therefore, we need not consider whether Defendant violated Florida’s
   Administrative Code.

                                            7
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 8 of 14



   comply with the policy agreement defeats Plaintiff’s motion for partial summary

   judgment.

         We begin with Plaintiff’s initial argument that – after Defendant admitted

   that Plaintiff’s loss was covered under the policy agreement4 – Defendant failed to

   adjust and pay Plaintiff for the covered loss with one of the four options provided

   under the loss payment provision of the contract. Plaintiff states that Defendant

   breached the agreement as early as December 13, 2017 when it failed to pay or deny

   Plaintiff’s loss within 90 days of the notice of loss. Plaintiff’s argument lacks merit,

   however, because even if Defendant admitted that the alleged damages were

   covered under the policy, Plaintiff – by its own admission – did not provide a sworn

   proof of loss form until February 7, 2018. [D.E. 120-7]. This undermines Plaintiff’s

   contention that Defendant breached the agreement in December 2017 because the

   policy explicitly states that Defendant “will give notice of our intentions within 30

   days after we receive the sworn proof of loss.” [D.E. 112-1]. If Plaintiff failed to

   submit a proof of loss form until February 13, 2018 (as it concedes its motion) and

   merely submitted a notice of loss in September 2017, Defendant had no obligation to

   give notice of its intentions under the policy. As such, Defendant could not have

   breached the agreement in December 2017 because that predates the submission of

   Plaintiff’s proof of loss form that Plaintiff submitted in February 2018.




   4     Defendant appears to dispute this contention, but for our purposes Plaintiff’s
   motion fails for many other reasons that we need not resolve this factual dispute.
   We therefore assume for the sake of argument that Defendant admitted that
   Plaintiff’s losses were covered.

                                              8
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 9 of 14



         Alternatively, Plaintiff alleges that Defendant breached the policy agreement

   on February 20, 2018 when Defendant denied Plaintiff’s insurance claim.           This

   contention is unpersuasive for several reasons.          First, Defendant did not deny

   Plaintiff’s insurance claim on that date. [D.E. 120-8]. Defendant merely sent a

   letter advising Plaintiff that “there is a possibility that coverage may not apply,

   either in whole or part,” and that the property damages presented may be the result

   of pre-existing damage. [D.E. 120-9]. Defendant then stated that its evaluation of

   Plaintiff’s claim was ongoing, and that additional inspections and documents were

   needed before a final determination could be made. This means that Plaintiff’s

   contention –    that Defendant denied insurance coverage on that date – is

   unsupported in the record.

         At best, Defendant may have breached the agreement three weeks after

   February 13, 2018 (if one adopts Plaintiff’s interpretation of how the policy

   agreement operates) because that would have been thirty days after Defendant’s

   receipt of Plaintiff’s proof of loss form.       Plaintiff does not make that argument,

   however, nor is it clear that Defendant’s intentions must be made at the same time

   as the payment or repair of the property. In fact, the policy agreement suggests

   otherwise because subsection g provides two options for payment of the alleged loss

   or damage. [D.E. 8-1]. The first occurs within thirty days if Plaintiff has complied

   with all the terms of coverage and Defendant has reached an agreement with

   Plaintiff on the amount of the loss. The second option for payment or repair occurs

   if Plaintiff has complied with the terms of the policy and an appraisal award has



                                                9
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 10 of 14



    been made. Yet, there is no evidence in the record that any of these conditions had

    been met at the time Defendant sent Plaintiff a letter on February 20, 2018. This

    means that – even if we adopted Plaintiff’s contention that Defendant denied

    Plaintiff’s insurance claim on February 20, 2018 – Defendant could not have

    breached the agreement on that date because the conditions set forth above had not

    been satisfied.

          A final reason Plaintiff’s argument is unconvincing is because it conflates the

    thirty-day time frame for Defendant to provide notice of its intentions with the

    requirement to pay or repair Plaintiff for its losses. Plaintiff appears to assume

    that Defendant is required to pay for the alleged losses within thirty days of the

    date Plaintiff submits its proof of loss. But, the policy merely states that Defendant

    need only give notice of its intentions within thirty days after it receives Plaintiff’s

    proof of loss. In other words, nothing in the agreement requires Defendant to also

    pay or repair the property on the same date that it makes known its intentions. If

    Plaintiff’s position was correct, it would nullify the requirements in subsection g

    because that provision requires an agreement on the amount of loss, compliance

    with the terms of coverage, and/or an appraisal award. Because there is no support

    in the record for Plaintiff’s position that Defendant breached the policy agreement

    in December 2017 or February 2018, Plaintiff’s initial argument lacks merit.

          Plaintiff’s second argument is that Fla. Stat. § 627.70131 is incorporated into

    the policy agreement and that Defendant violated this provision when it failed to

    pay or deny Plaintiff’s insurance claim within ninety days from the date Plaintiff



                                              10
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 11 of 14



    submitted its notice of loss on September 13, 2017. That is, Plaintiff alleges that

    Defendant should have paid or denied Plaintiff’s claim on December 13, 2017 and

    that Defendant’s failure to do so constitutes a violation of Florida law. Plaintiff’s

    argument lacks merit, however, because the statute requires an insurer to pay or

    deny a claim within ninety days unless the failure “is caused by factors beyond the

    control of the insurer which reasonably prevent such payment.”           Fla. Stat. §

    627.70131 (emphasis added). Defendant alleges that Plaintiff failed to comply with

    its obligations under the policy agreement with an insufficient production of

    documents and a lack of inspections of the property. Defendant also claims that

    Plaintiff failed to comply with its duties as the named insured and that this

    materially prejudiced Defendant’s ability to adjust Plaintiff’s claim. Plaintiff, of

    course, disputes this contention because Defendant should have had enough

    documents to make a coverage determination and that Defendant inspected the

    property on four separate occasions. This is ultimately an issue of fact for a jury to

    decide because Defendant has adduced evidence that there were factors beyond its

    control that required it to pay Plaintiff’s insurance claim within ninety days. As

    such, Plaintiff’s motion for partial summary judgment should be DENIED.5




    5      We also note that, even if Defendant violated Fla. Stat. § 627.70131, the only
    penalty for an insurer’s failure to pay a claim within ninety days is prejudgment
    interest – not summary judgment as to liability.


                                             11
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 12 of 14



          B.     Whether Plaintiff is Entitled to Summary Judgment on
                 Defendant’s Counterclaim and Affirmative Defenses

          Next, Plaintiff argues that it is entitled to summary judgment on Defendant’s

    counterclaim6 and affirmative defenses because Defendant relies on unsupported

    allegations with no admissible evidence. Plaintiff claims, for example, there is no

    admissible evidence – much less clear and convincing evidence – to find that

    Plaintiff concealed or made intentional misrepresentations of a material fact.

    Plaintiff also argues that Defendant’s counterclaim lacks merit because “[w]hen [an]

    insurance company relies on [a] misrepresentation to avoid a policy the

    misrepresentation must be conclusively shown.” Gulf Life Ins. Co. v. Shelton, 155

    Fla. 586, 588, 21 So. 2d 39, 40 (1945). Plaintiff describes this as a heavy burden and

    insists that there is no evidence to find that Plaintiff misrepresented Defendant in

    any way. Instead, Plaintiff insists that Defendant breached the policy agreement

    when it failed to (1) adjust Plaintiff’s loss, (2) acknowledge liability to Plaintiff

    under the commercial property windstorm policy, and (3) pay Plaintiff the amount

    owed. Because there is no evidence of a misrepresentation, Plaintiff requests that

    the Court enter summary judgment in its favor on Defendant’s counterclaim and its

    affirmative defenses.

          Plaintiff’s arguments fail for many – if not all – of the same reasons set forth

    above because there is an abundance of conflicting evidence in the record on which

    party breached the underlying policy agreement. On one hand, Plaintiff alleges


    6       Defendant’s counterclaim is for a declaratory judgment that Defendant
    complied with the terms of the policy agreement and that it should be relieved of all
    liability.

                                             12
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 13 of 14



    that it cooperated with Defendant and allowed Defendant to investigate the

    property on four occasions and that Defendant refused to pay or repair the

    condominium for the damages suffered during Hurricane Irma. Defendant, on the

    other hand, argues that Plaintiff failed to comply with its duties as a named insured

    and filed this lawsuit without giving Defendant a reasonable amount of time to

    complete an investigation on Plaintiff’s insurance claim.     Defendant claims, for

    example, that the damages Plaintiff disclosed were below the policy’s deductible on

    September 20, 2017 and skyrocketed to sixteen million dollars on January 4, 2018.

          The parties then dispute whether Plaintiff made material misrepresentations

    and how, if any, this impacts the enforceability of the policy agreement. While

    Plaintiff insists that Defendant has no evidence in favor of its counterclaim, the

    record shows that Plaintiff may have failed to comply with its duties as a named

    insured or the policy’s terms on concealments, misrepresentations, or frauds. For

    example, there is evidence (1) that Plaintiff may have concealed $75,000 in repair

    bills dating back to September 2017, (2) that Plaintiff intentionally withheld

    documents to hinder Defendant’s investigation, and (3) that Plaintiff failed to

    coordinate inspections to conceal the damages suffered. [D.E. 111-1, 112-1]. The

    resolution of these issues cannot be resolved on a motion for summary judgment

    because it requires the weighing of evidence.      Therefore, Plaintiff’s motion for

    partial summary judgment for its breach of contract claim and on Defendant’s

    counterclaim for declaratory judgment should be DENIED.




                                             13
Case 1:18-cv-21365-KMW Document 184 Entered on FLSD Docket 03/11/2019 Page 14 of 14



                                   IV. CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for partial summary judgment

    [D.E. 118] should be DENIED.

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 11th day of

    March, 2019.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                         14
